Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/27/2021 and 8/18/2020 have been considered and are in compliance with the provisions of 37 CFR 1.97.
Status of Claims
This communication is a first office action, non-final rejection on the merits. Claims 1-20 as originally filed, remain pending and have been considered below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 discloses the claim element “first light is positioned near a distal end”. The language “near a distal end” is indefinite as to how close to a distal end the first light actually is. For examination purposes, the examiner will interpret near a distal end as a light being closer to the distal end than the base end, (i.e. beyond 50% length of the robotic arm).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 8-9, 11-13, and 20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Robinson et al. (US 2021/0145526; hereinafter Robinson).
Regarding Claim 1:
Robinson discloses a system for a medical procedure, comprising: a set of one or more robotic arms (Robinson, Para. [0051], Robinson discloses a plurality of robotic arms); 
an imaging device coupled to one of the set of one or more robotic arms (Robinson, Para. [0051], Robinson discloses a stereo camera coupled to at least an endoscopic instrument attached to a robotic arm); 
a master controller (Robinson, Para. [0051], Robinson discloses a surgical console coupled to a control system); 
a viewer communicatively coupled with the imaging device and configured to render one or more digital images based on image data from the imaging device (Robinson, Para. [0052-0053], [0060], Robinson discloses a display system configured to display the captured images from the camera); 
at least one computer-readable memory having stored thereon executable instructions (Robinson, Para. [0047], Robinson discloses the control system includes at least one computer-readable memory); and 
one or more processors in communication with the at least one computer- readable memory (Robinson, Para. [0047], Robinson discloses at least one processor coupled to the memory) and configured to execute the instructions to cause the system to at least: 
in a first mode of operation, cause movement of at least one of the set of one or more robotic arms based on a first user input received at the master controller (Robinson, Para. [0084], [0088], Robinson discloses the robotic arms perform movements based on the users input at a master controller, and the input device may be a joystick control for when the user operates in a manipulation mode); and 
in a second mode of operation, cause the viewer to display an interactive menu and a graphical overlay on the one or more digital images (Robinson, Fig. 11, Para. [0164-0168], Robinson discloses the view displays an interactive menu with icons with images captured from the camera when the selection mode has been selected), wherein a second user input enables a user interaction with the interactive menu, wherein the graphical overlay comprises information regarding the procedure (Robinson, Para. [0170-0172], Robinson discloses the displayed icons at least represent information regarding the procedure (i.e. cut or coagulate procedures) when the selection mode has been selected, see Para. [0168]).  
Regarding Claim 2:
Robinson further discloses wherein the one or more processors are further configured to execute the instructions to: generate a visual rendering of the one or more robotic arms, wherein the visual rendering shows a current position and orientation of each robotic arm (Robinson, Para. [0155-0159], Fig. 10, Robinson discloses visual renderings of the robotic arms with icons representing the positions and orientations of the robotic arms are generated and displayed); and 
cause the viewer to display the visual rendering (Robinson, Para. [0155-0159], Fig. 10, Robinson discloses visual renderings of the robotic arms with icons representing the positions and orientations of the robotic arms are displayed in the display system).  
Regarding Claim 6:
Robinson further discloses wherein the one or more processors further are configured to execute the instructions to cause the viewer to display the interactive menu at least in part over the one or more digital images, and wherein at least one of the one or more digital images is of a surgical site (Robinson, Para. [0009], Robinson discloses the viewer displays an image region of the surgical site with the graphical icons (i.e. interactive menu) partially overlapping the image).  
Regarding Claim 8:
Robinson further discloses wherein the one or more processors are further configured to execute the instructions to cause the system to prevent movement of one or more robotic arms when the system is in the second mode of operation (Robinson, [0064-0066] [0077], Robinson discloses during the selection mode the user may choose from a plurality of robotic arms to operate, with robotic arms prevented from being chosen (i.e. movement prevented) based on their available power).
Regarding Claim 9:
Robinson further discloses further comprising one or more foot pedals (Robinson, [0054], Robinson discloses the console includes a food-operable input device such as a foot pedal).
Regarding Claim 11:
Robinson further discloses wherein the master controller comprises a first gimbal controller and a second gimbal controller (Robinson, [0047-0049], Robinson discloses a left-hand input device and right-hand input device which are joystick controllers (i.e. gimbal controller)). The examiner is interpreting a gimbal as a pivoted support that permits rotation of an object about an axis.
Regarding Claim 12:
Robinson further discloses wherein the one or more processors are configured to execute the instructions to: in the first mode of operation, cause movement of a first robotic arm based on a user input received at the first gimbal controller and cause movement of a second robotic arm based on a user input received at the second gimbal controller (Robinson, [0047-0049], Robinson discloses a left-hand input device and right-hand input device which are joystick controllers (i.e. gimbal controller)); and 
in the second mode of operation, cause movement of a pointer on the one or more digital images in the viewer based on a user input received at least one of the first gimbal controller and the second gimbal controller (Robinson, [0091], [0139], Robinson discloses during the selection mode (i.e. second mode of operation) the user inputs are used to move an arrow or similar (i.e. pointer) to highlight and select an icon representing at least an operation of the robotic arm).
Regarding Claim 13:
Robinson further discloses wherein, in the second mode of operation, the one or more processors are further configured to execute the instructions to cause the system to change an association between the master controller and the first robotic arm based on a user input comprising a user interaction with at least one of the interactive menu and the graphical overlay such that, in the first mode of operation, the one or more processors are configured to execute the instructions to cause movement of a first robotic arm based on a user input received at the second gimbal controller (Robinson, [0049], [0156-0157], Robinson discloses during the selection mode (i.e. second mode of operation) the user designates which robotic arm to be controlled by which specific input devices, with this designation by the user occurring through the user interface).
Regarding Claim 20:
Robinson discloses a method of using a system having a set of one or more robotic arms adapted for a surgical procedure, comprising: in a first mode of operation, causing at least one of the set of one or more robotic arms to move by generating a first user input at a master controller (Robinson, Para. [0084], [0088], Robinson discloses the robotic arms perform movements based on the users input at a master controller, and the input device may be a joystick control for when the user operates in a manipulation mode); 
viewing one or more digital images rendered on a viewer (Robinson, Para. [0060], Robinson discloses a display system configured to display the captured images from the camera); 
wherein: 
the viewer is communicatively coupled with an imaging device; the one or more digital images are based on image data from the imaging device; and the imaging device is coupled with one of the set of one or more robotic arms (Robinson, Para. [0060], Robinson discloses a display system configured to display the captured images from the camera which is attached to at least one robotic arm (i.e. endoscope)); 
causing the viewer to display an interactive menu over at least a portion of the one or more digital images rendered in the viewer by generating a second user input at the master controller (Robinson, Para. [0009], Robinson discloses the viewer displays an image region of the surgical site with the graphical icons (i.e. interactive menu) partially overlapping the image); 
changing the system from the first mode of operation to a second mode of operation (Robinson, Para. [0047], [0085-0089], Robinson discloses the control system is configured to switch between a manipulation mode and a selection mode based on the command entered by the user into the surgical console (i.e. master controller), with change signal input may be inputted by mechanical input devices, joysticks, touch screens, or contact less input devices); and 
in the second mode of operation, causing the viewer to display a graphical overlay on the one or more digital images by generating a third user input at the master controller, wherein generating the third user input comprises generating a user interaction with the interactive menu, and wherein the graphical overlay comprises information regarding the surgical procedure (Robinson, Para. [0170-0172], Robinson discloses the displayed icons at least represent information regarding the procedure (i.e. cut or coagulate procedures) when the selection mode has been selected, see Para. [0168] for any number of input devices (i.e. third user input) as there are active instruments, see Para. [0089] and the displayed icons overlapping in image of the surgical site, see Para. [0009]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Robinson.
Regarding Claim 10:
Robinson discloses the system of claim 9.
Robinson further discloses wherein the one or more processors are further configured to execute the instructions to cause the system to switch from the first mode of operation to the second mode of operation upon a receipt of a simultaneous actuation of a clutch feature on the master controller and a clutch feature on the one or more foot pedals (Robinson, [0089], [0177-0178], Robinson discloses a clutch feature on at least the right-hand and left-hand input devices which may be engaged for both input devices, and a pedal input device which may be active at the same time as the two other input devices).
While the art does not explicitly disclose the “simultaneous actuation” of two input devices to switch modes of operations, the examiner puts forth the simultaneous actuation input devices to switch modes of operation would be obvious to try to one of ordinary skill in the art and expect a reasonable success with a predictable solution for switching modes, see MPEP 2143.  
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson, in view of Garcia Kilroy et al. (US 2020/01358534; hereinafter Kilroy).
Regarding Claim 3:
Robinson discloses the system of claim 2.
Kilroy, in the same field of endeavor of medical robots, discloses includes a patient's body (Kilroy, Para. [0063], Kilroy discloses a visual rendering view of the patient); and 
shows a current position and orientation of reach robotic arm relative to the patient's body (Kilroy, Para. [0063], Kilroy discloses a visual rendering including position of the robotic arms, patient table, and the like).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Robinson to include a visual rendering including the entire surgical environment as disclosed by Kilroy in order to communicate tool status and potential collisions to the surgical team, Kilroy Para. [0063].
Regarding Claim 4:
Robinson discloses the system of claim 2.
Kilroy, in the same field of endeavor of medical robots, discloses wherein the visual rendering includes one or more areas of potential collision involving the one or more robotic arms (Kilroy, Para. [0063], Kilroy discloses a visual rendering including graphical representation of the entire surgical environment, which includes the areas for potential collision).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Robinson to include rendering visually areas in which potential collisions exist as disclosed by Kilroy in order to communicate tool status and potential collisions to the surgical team, Kilroy Para. [0063].
Regarding Claim 5:
The combination of Robinson and Kilroy disclose the system of claim 4.
Kilroy, in the same field of endeavor of medical robots, discloses further comprising a non-robotic arm, wherein the visual rendering includes a current position and orientation of the non-robotic arm and one or more areas of potential collision between the non-robotic arm and the one or more robotic arms (Kilroy, Fig. 1, Para. [0021], [0063], Kilroy discloses the visual rendering may include a robotic arm and non-robotic arm (i.e. user’s hand while operating in an OTB mode) and the areas in which a potential collision may occur).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Robinson to include rendering areas in which non-robotic arms may collide with robotic arms as disclosed by Kilroy in order to communicate tool status and potential collisions to the surgical team, Kilroy Para. [0063].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson, in view of Jules et al. (USP 9,925,662; hereinafter Jules).
Regarding Claim 7:
Robinson discloses the system of claim 1.
Robinson further discloses wherein the one or more processors are further configured to execute the instructions to cause the system to switch from the first mode of operation to the second mode of operation upon a receipt of a double click of a grip of the master controller (Robinson, Para. [0047], [0085-0089], Robinson discloses the control system is configured to switch between a manipulation mode and a selection mode based on the command entered by the user into the surgical console (i.e. master controller), with change signal input may be inputted by mechanical input devices, joysticks, touch screens, or contact less input devices).
While Robinson does not explicitly disclose “double click” as an change mode signal, Jules, in the same field of endeavor of medical robots, discloses double click of a rip of the master controller (Jules, Column 9 Lines 33-58, Jules discloses a signal which actuates the user interface may be a double tap (i.e. double click) of a user input).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Robinson to include a double click as disclosed by Jules in order to select user interface elements, Jules Column 9 Lines 33-58.
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson, in view of Koenig et al. (US 2018/0079090; hereinafter Koenig).
Regarding Claim 14:
Robinson discloses a system for surgical procedures, comprising: a plurality of robotic arms (Robinson, Para. [0051], Robinson discloses a plurality of robotic arms); 
a viewer (Robinson, Para. [0060], Robinson discloses a display system configured to display the captured images from the camera); 
a master controller (Robinson, Para. [0051], Robinson discloses a surgical console coupled to a control system); 
at least one computer-readable memory having stored thereon executable instructions (Robinson, Para. [0047], Robinson discloses the control system includes at least one computer-readable memory); and 
one or more processors in communication with the at least one computer- readable memory (Robinson, Para. [0047], Robinson discloses at least one processor coupled to the memory) and configured to execute the instructions to cause the system to at least: 
in a first mode of operation, cause a movement of at least one of the plurality of robotic arms based on user input received at the master controller (Robinson, Para. [0084], [0088], Robinson discloses the robotic arms perform movements based on the users input at a master controller, and the input device may be a joystick control for when the user operates in a manipulation mode); and 
in a second mode of operation (Robinson, Fig. 11, Para. [0164-0168], Robinson discloses the view displays an interactive menu with icons with images captured from the camera when the selection mode (i.e. second mode of operation) has been selected).
Koenig, in the same field of endeavor of medical robots, discloses a first light coupled to a first robotic arm of the plurality of robotic arms (Koenig, Para. [0099], Koenig discloses one or more indicator lights coupled to at least one of the robotic arm links)…activate or deactivate the first light based on a user interaction with a menu (Koenig, Para. [0100], Koenig discloses the LED indicator may be controlled through the user interface display screen).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Robinson to include a light attached to a robotic arm with an on/off switch located at a user interface as disclosed by Koenig in order to indicate at least the status of the robotic arm, Koenig Para. [0099].
Regarding Claim 15:
The combination of Robinson and Koenig discloses the system of claim 14.

Koenig further discloses wherein the plurality of robotic arms comprises a second light coupled to a second robotic arm (Koenig, Para. [0099], Koenig discloses one or more indicator lights coupled to at least one of the robotic arm links and not limited to a single robotic arm), wherein the one or more processors are configured to execute the instructions to cause the system to, in the second mode of operation, activate or deactivate the second light based on a user interaction with the menu (Koenig, Para. [0100], Koenig discloses the multiple LED indicators may be controlled through the user interface display screen).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Robinson to include a second light on a second arm, and a on/off switch located at the user interface as disclosed by Koenig in order to indicate at least the status of the robotic arm, Koenig Para. [0099].
Regarding Claim 16:
The combination of Robinson and Koenig discloses the system of claim 14.
Koenig further discloses wherein the first light is positioned near a distal end of the first robotic arm (Koenig, Para. [0099], Koenig discloses one or more indicator lights coupled to at least one of the robotic arm links; which the examiner interprets as may include a link be near the end of the robotic arm).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Robinson to include light near the distal end of the robotic arm as disclosed by Koenig in order to indicate at least the status of the robotic arm, Koenig Para. [0099].
Regarding Claim 17:
The combination of Robinson and Koenig discloses the system of claim 14.
Robinson further discloses comprising an imaging device coupled to one of the plurality of robotic arms and communicatively coupled with the viewer, the viewer 54AR-0119 / AURIS.138APATENT configured to render one or more digital images based on image data from the imaging device (Robinson, Para. [0060], Robinson discloses a display system configured to display the captured images from the camera).  
Regarding Claim 18:
The combination of Robinson and Koenig discloses the system of claim 14.
Koenig further discloses wherein the one or more processors are configured to execute the instructions to cause the system to deactivate the first light upon removal of an instrument coupled with the first robotic arm (Koenig, Para. [0099], Koenig discloses LED lights are displayed in a pattern in which some lights are off or on depending on the indication (i.e. at least instrument change) being communicated).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Robinson to include robotic arm status indication communicated by the attached light as disclosed by Koenig in order to indicate at least the status of the robotic arm, Koenig Para. [0099].
Regarding Claim 19:
The combination of Robinson and Koenig discloses the system of claim 14.
Koenig further discloses wherein the one or more processors are configured to execute the instructions to cause the system to deactivate the first light upon completion of an instrument exchange on the first robotic arm (Koenig, Para. [0099], Koenig discloses LED lights are displayed in a pattern in which some lights are off or on depending on the indication (i.e. at least instrument change) being communicated).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Robinson to include robotic arm status indication communicated by the attached light as disclosed by Koenig in order to indicate at least the status of the robotic arm, Koenig Para. [0099].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roh (US 2013/0178868) – discloses a surgical robot in which the control unit determines a manual mode and a teleoperation mode.
Weir (US 2017/0189130) – discloses methods, systems, and devices for a control of surgical tools in a robotic system in one of a first and second mode.
Tomatsu (US 2022/0218427) – discloses a medical tool control system configured to evaluate a change in operation mode of the manipulator.
Itkowitz et al. (US 2020/0163731) – discloses systems and methods for assigning control by a master controller between a plurality of tele-operational instruments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664